


110 HR 7191 IH: E–Centives Act of

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7191
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  encourage the use of certified health information technology by providers in
		  the Medicaid and SCHIP programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 E–Centives Act of
			 2008.
		2.Increased Matching
			 Payments under Medicaid for Health Information TechnologySection 1903 of the Social Security Act (42
			 U.S.C. 1396b) is amended—
			(1)in subsection
			 (a)(3)(E), by inserting (other than costs attributable to programs
			 described in subsection (bb)) after costs incurred during such
			 quarter; and
			(2)by adding at the
			 end the following new subsections:
				
					(aa)Enhanced
				Payments for Certified Health Information Technology Incentives
						(1)In
				generalThe Secretary shall
				provide for payments to each State that provides incentive payments to
				physicians, hospitals, and community health centers that exhibit meaningful use
				of health information technology certified under this subsection, as determined
				by the measures for meaningful use of health information technology under
				paragraph (5). No payment may be made to a
				State for incentive payments made by a State for meaningful use of health
				information technology that occurs before January 1, 2012.
						(2)ApplicationTo qualify for payments under
				paragraph (1), a State shall submit an
				application in a time and manner specified by the Secretary and containing the
				following:
							(A)A description of the incentive
				payments.
							(B)A description of
				the method the State will use to allocate such incentive payments among
				physicians, hospitals, and community health centers, including how the State
				will prioritize payments to providers serving a high percentage of Medicaid,
				SCHIP, and uninsured patients.
							(C)A time line for implementing such payment
				incentives.
							(D)A plan for
				disseminating information to physicians, hospitals, and community health
				centers about the availability of such payment incentives.
							(E)An assessment of the current level of use
				of health information technology by physicians, hospitals, and community health
				centers in the State, using a standard assessment form developed by the
				Secretary.
							(F)Any other
				information required by the Secretary.
							(3)Amount of
				payments to States
							(A)In
				generalSubject to subparagraph (B), the payments made to States
				under this subsection shall be in an amount equal to the enhanced FMAP (as
				defined in section 2105(b)) of sums expended during any quarter commencing on
				or after January 1, 2012, as are attributable to providing incentive payments
				under
				paragraph (1).
							(B)Limitation
								(i)Fiscal year
				limitationThe total amount of payments made under this
				subsection shall not exceed $500,000,000 for any fiscal year.
								(ii)AllocationIf the amounts otherwise payable under this
				subsection for a fiscal year exceed the amount specified in
				clause (i), the Secretary shall
				reduce the amounts payable under this subsection, in a manner specified by the
				Secretary, to comply with the limitation under such clause.
								(iii)Duplicative
				Payments ProhibitedNo payment shall be made under any other
				provision of this title for expenditures for which payment is made under this
				subsection.
								(C)Manner of
				paymentPayment to a State under this subsection shall be made in
				the same manner as payments under subsection (a).
							(4)Certification
				requirements for health information technology
							(A)In
				generalThe Secretary, in consultation with the Office of the
				National Coordinator of Health Information Technology and the Certification
				Commission of Health Information Technology, shall determine the requirements
				for certification of health information technology under this
				subsection.
							(B)Interim
				certification requirementsDuring any period in which the
				Secretary has not determined such certification requirements, the Secretary,
				for purposes of this subsection, shall use the certification requirements for
				health information technology established by the Certification Commission for
				Health Information Technology.
							(5)Measures for
				meaningful use of health information technology
							(A)In
				generalFor purposes of this subsection, the Secretary shall
				publish standard measures of meaningful use of health information technology to
				be used by providers to demonstrate meaningful use of certified health
				information technology. Such measures may include—
								(i)self-certification
				of operational use of such technology;
								(ii)the submission of
				(or ability to submit), in a form and manner specified by the Secretary, such
				information on clinical measures and data (that do not include individually
				identifiable health information) from such technology as indicates a meaningful
				utilization of such technology; and
								(iii)such other means
				as the Secretary may specify.
								(B)Alternative
				measuresThe Secretary may establish and apply different measures
				based on the stage of implementation or adoption of the certified health
				information technology involved.
							(bb)Payments for
				electronic information and eligibility systems and patient registries
						(1)In
				generalIn addition to the
				payments provided under subsection (a), the Secretary shall provide for
				payments to each State that establishes a program to—
							(A)design, develop,
				install, maintain, and operate—
								(i)electronic
				information and eligibility systems; and
								(ii)patient
				registries for the purpose of disease screening; and
								(B)train providers in
				the use of such systems and registries.
							(2)ApplicationTo qualify for payments under
				paragraph (1), a State shall submit an
				application in such time and manner as required by the Secretary and containing
				such information as the Secretary specifies and include, at a minimum, a
				description of the electronic information and eligibility systems and patient
				registries covered by the program described in
				paragraph (1).
						(3)Amount of
				payments to States
							(A)In
				generalThe payments made a State under this subsection shall be
				an amount equal to—
								(i)90 percent of so much of the sums expended
				by such State during any quarter commencing on or after January 1, 2009, as are
				attributable to—
									(I)the design,
				development, or installation of electronic information and eligibility systems
				and patient registries under
				paragraph (1); and
									(II)training staff
				employed by providers on the use of such system or registry during the
				three-year period beginning on the date such system or registry is installed;
				and
									(ii)75 percent of so much of the sums expended
				by such State during any quarter commencing on or after January 1, 2009, as are
				attributable to—
									(I)the maintenance of
				such systems and registries; and
									(II)training for
				staff employed by providers on the use of a system or registry that occurs
				after the last day of the end of the period described in
				clause (i)(II).
									(B)Manner of
				paymentPayment to a State under this subsection shall be made in
				the same manner as payments under subsection (a).
							(4)Electronic
				eligibility and information system definedFor purposes of this subsection, the term
				electronic eligibility and information system means a system for
				determining eligibility and exchanging information that meets such requirements
				as the Secretary shall specify. Such requirements for a system shall include a
				requirement that the system—
							(A)be interconnected
				and interoperable with other electronic systems and registries,
				including—
								(i)systems
				administered by the Centers for Disease Control for disease reporting purposes;
								(ii)systems that
				exist for the purpose of determining eligibility for the Medicare program under
				title XVIII; and
								(iii)systems that
				exist for the purpose of determining eligibility for the Temporary Assistance
				for Needy Families program under title IV, free and reduced price lunches under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), or
				other federally funded programs targeted to low-income populations; and
								(B)can be used to
				automatically send, receive, and integrate data (including laboratory results
				and medical histories) from systems and registries administered by other
				providers or organizations or through a health information exchange.
							.
			3.Medicaid
			 transformation payments report
			(a)In
			 generalNot later than June
			 30, 2009, the Secretary of Health and Human Services shall submit to Congress a
			 report on Medicaid transformation payments under section 1903(z) of the Social
			 Security Act (42 U.S.C. 1396b(z)).
			(b)ContentsThe
			 report under
			 subsection (a) shall include—
				(1)a
			 description—
					(A)of the financial costs and benefits of the
			 Medicaid transformation payments;
					(B)of the entities to
			 which such costs and benefits accrue; and
					(C)of any reduction
			 in duplicative or unnecessary care resulting from methods adopted by States and
			 funded by such payments; and
					(2)an analysis of the information contained in
			 the reports submitted to the Secretary by States under section 1903(z)(3)(C) of
			 the Social Security Act during the two-year period ending on December 31, 2008,
			 including—
					(A)the impact of the
			 methods funded by the payments on—
						(i)health care
			 quality and safety; and
						(ii)the privacy and
			 security of identifiable health information;
						(B)the effect of such
			 methods on furthering interconnectedness between—
						(i)providers and
			 State Medicaid programs; and
						(ii)State Medicaid programs and other programs
			 for low-income populations administered by State and Federal entities;
						(C)the extent to
			 which such methods reduce the administrative burden on such programs;
			 and
					(D)the contribution
			 of the payments to the goals of public health and public health
			 reporting.
					
